United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID Number) 444 Washington Blvd, Suite 3338, Jersey City, NJ 07310 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: As of November 14, 2013 the number of shares outstanding of the Registrant’s common stock was 49,694,822 with $.001 par value. AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Consolidated Balance Sheet – September 30, 2013 (unaudited) and June 30, 2013 1 Consolidated Statements of Operations and Other Comprehensive Income (Loss) for the Three Months Ended September 30,2013 and 2012 (Unaudited) 2 Consolidated Statements of Cash Flows – for the Three Months Ended September 30, 2013 and 2012 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II Other Information Item 1A Risk Factors 17 Item 2 Unregistered Sale of Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mine Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 18 Signatures 19 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, June 30, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $733,044 and $663,983, respectively Inventories, net Prepaid expenses and other current assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net of accumulated depreciation Other intangible assets, net Investment in joint venture TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings $ $ Accounts payable Loan payable - bank Current portion of loan payable - related parties Current portion of loan payable - other - Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - related parties Loan payable – others Long-term bank loan - Deferred income TOTAL LONG-TERM LIABILITIES Common stock, par value $0.001, 100,000,000 shares authorized, 49,814,822 shares issued and outstanding on September 30, 2013 and June 30, 2013 Additional paid in capital Accumulated deficit ) (55,633,998 ) Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) (1,086,035 ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements 1 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended September 30, SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER EXPENSE: Interest expense, net of interest income ) Equity in loss of joint venture, net of tax ) TOTAL OTHER EXPENSE ) LOSS BEFORE INCOME TAX ) Income tax - - NET LOSS ) Net loss attributed to non-controlling interest in subsidiaries ) LOSS ATTRIBUTABLE TO SHAREHOLDERS OF THE COMPANY ) OTHER COMPREHENSIVE INCOME : Foreign currency translation adjustment COMPREHENSIVE LOSS ) Other comprehensive income(loss) attributable to non-controlling interest COMPREHENSIVE LOSS ATTRIBUTABLE TO THE COMPANY $ $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to the consolidated financial statements 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three Months Ended September 30, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debts Common stock issued for services Equity in loss of joint venture, net of tax Changes in operating assets and liabilities: Accounts receivable (908,790 ) Inventories Prepaid expenses and other current assets ) Accounts payable ) ) Accrued expenses and other current liabilities ) NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Repayment of bank loan (194,504 ) ) Proceeds from bank loan - Repayment of loans from related party (48,626 ) - NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE ON CASH ) INCREASE (DECREASE) IN CASH (2,464,321 ) CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
